Citation Nr: 0428691	
Decision Date: 10/19/04    Archive Date: 10/28/04

DOCKET NO.  03-09 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to a disability rating in excess of 50 percent 
for service-connected post-traumatic stress disorder (PTSD) 
with a major depressive disorder, from December 15, 1999, to 
July 1, 2001.


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel




INTRODUCTION

The veteran had active service from October 1968 to August 
1970. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado, that granted service connection for PTSD, 
evaluated as 50 percent disabling, effective from December 
15, 1999.  The veteran submitted a notice of disagreement 
with the 50 percent rating in December 2000.  A statement of 
the case addressing this claim was issued in January 2001.  
In a statement received at the RO on July 2, 2001, the 
veteran stated that he was seeking an increased rating for 
PTSD because it had become more severe.  The Board accepts 
this statement as a timely substantive appeal concerning the 
issue of a higher rating for PTSD.  See 38 C.F.R. §§ 20.200, 
20.202, 20.302 (2004).  In July 2002, the RO assigned a 100 
percent schedular rating for PTSD with a major depressive 
disorder, effective from July 2, 2001.

Although the RO characterized the claim on appeal as one for 
an earlier effective date for the assignment of a 100 percent 
rating for PTSD, for the reasons set forth above, that Board 
has recharacterized the issue as entitlement to a disability 
rating in excess of 50 percent for PTSD with a major 
depressive disorder, from December 15, 1999, to July 1, 2001.  
See Fenderson v. West, 12 Vet. App. 119 (1999).


FINDINGS OF FACT

Since December 15, 1999, the veteran's PTSD has produced 
total occupational and social impairment.




CONCLUSION OF LAW

The criteria for an initial 100 percent disability rating for 
PTSD have been met, from December 15, 1999, to July 1, 2001.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.3, 4.7, 
4.130, Diagnostic Code 9411 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist the veteran in the 
development of facts pertinent to his claim.  See Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  As the Board herein grants to full 
benefit sought on appeal, any defect in this regard is 
harmless error.  See 38 U.S.C.A. § 7261(b)(2) (West 2002).  

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes 
identify the various disabilities.  Id.  It is necessary to 
evaluate the disability from the point of view of the veteran 
working or seeking work, 38 C.F.R. § 4.2, and to resolve any 
reasonable doubt regarding the extent of the disability in 
the veteran's favor.  38 C.F.R. § 4.3.  If there is a 
question as to which evaluation to apply to the veteran's 
disability, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

In October 2000, the RO granted entitlement to service 
connection for PTSD.  The veteran expressed disagreement with 
the 50 percent evaluation assigned at that time.  The appeal 
being from the initial rating assigned upon awarding service 
connection, the entire body of evidence is for equal 
consideration, and it is necessary to determine whether the 
veteran has at any time since his original claim met the 
requirements for a higher disability rating.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

The veteran's PTSD is rated under DC 9411, which employs the 
use of the general rating formula for mental disorders.  A 
100 percent schedular rating under the general rating formula 
is assigned for total occupational or social impairment, due 
to such symptoms as: gross impairment in thought processes 
and communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.130.  

The Board has reviewed all the evidence of record, keeping in 
mind that the United States Court of Appeals for Veterans 
Claims (Court) issued important guidance in the application 
of the current psychiatric rating criteria.  The Court held 
that the specified factors for each incremental rating were 
examples rather than requirements for a particular rating.  
The Court also stated that the analysis should not be limited 
solely to whether the claimant exhibits the symptoms listed 
in the rating scheme and that it is appropriate for a rating 
specialist to consider factors outside the specific rating 
criteria in determining the level of occupational and social 
impairment.  See Mauerhan v. Principi, 16 Vet. App. 
436 (2002).  In this case, the evidence raises some question 
as to whether a higher disability rating should be applied.  

VA treatment records dated in July 1998 show that the veteran 
was seeking employment, but could not find anything that he 
felt he could handle with his PTSD.  He was on strike from 
his current job at a steel mill.  In August 1998, he was 
working part time as a bus driver.  In October 1998, it was 
noted that he was working for the postal service.  He was 
diagnosed as having a major depressive disorder with a Global 
Assessment of Functioning (GAF) scale score of 35.  A GAF 
score of 35 signifies some impairment in reality testing or 
communication, or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., where a depressed man avoids friends, neglects family, 
and is not able to work).  American Psychiatric Association: 
Diagnostic and Statistical Manual of Mental Disorder (DSM), 
32 (4th ed.) (1994). 

VA treatment records further show that in December 1998 the 
veteran quit his job with the postal service because of 
stress.  The examiner noted that the veteran had an intense 
desire to work, but it was unknown if he could handle a new 
position.  In January 1999, he was hired by a lumbar company 
but had to quit, in part, because of stress.  The veteran was 
employed in the county jail in July 1999, but was having 
problems working in a crowded space with inmates watching 
him.  Therefore, his supervisor assigned him to a position 
cleaning unoccupied offices in the evenings.    

The veteran was afforded a VA psychiatric examination in 
September 2000.  He was still employed.  The examiner 
diagnosed PTSD, mild to moderate, with a GAF scale score of 
65, signifying some mild symptoms or some difficulty in 
social, occupational, or school functioning.  American 
Psychiatric Association: Diagnostic and Statistical Manual of 
Mental Disorder (DSM), 32 (4th ed.) (1994). 

VA treatment records dated in June 2001 noted the veteran's 
complaints of job stress and dread about going to work.  It 
was indicated that he had been placed off duty for a week 
because of a fear that he would become physically assaultive.  
The veteran's treating psychiatrist recommended that the 
veteran not return to work.  The veteran reported at that 
time that he began noting problems at work dating back to 
December.

The veteran was re-examined by VA in May 2002, at which time 
it was noted that he had been medically retired from the 
steel mill 10 month ago due to PTSD, and that he had tried 
some other jobs that had not worked out.  The examiner stated 
that he viewed the veteran as unable to work and indicated 
that he had been in psychiatric treatment for close to five 
years.  

In reviewing the record in its entirety, and resolving any 
doubt in the veteran's favor, the Board finds he has 
demonstrated total occupational impairment as a result of his 
service-connected PTSD, effective from December 15, 1999.  
38 C.F.R. § 4.3 (2004).  Despite the assignment of a GAF 
scale score of 65 in September 2000, since 1998 the veteran 
has demonstrated a very sporadic work history.  He was 
assigned a GAF scale score of 35 in October 1998, 
representing major impairment in work, e.g., where a 
depressed man is not able to work.  In December 1998, an 
examiner noted that despite the veteran's intense desire to 
work, it was unknown if he could handle a new position.  
While noting the veteran's five-year history of psychiatric 
treatment in May 2002, a VA examiner stated that he was 
unable to work.  Accordingly, a 100 percent schedular rating 
is assigned, because the veteran's disability picture more 
nearly approximated the criteria for that rating.  38 C.F.R. 
§ 4.7 (2004).


ORDER

Entitlement to an initial 100 percent rating for PTSD from 
December 15, 1999, to July 1, 2001, is granted, subject to 
the laws governing the award of monetary benefits.   


	                        
____________________________________________
	P.M. DILORENZO 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



